Title: List of Letters to Write, [c. 1 January 1784?]
From: Franklin, Benjamin
To: 


          
            [c. January 1, 1784?]
          
          Lettres à ecrire
          Chev. de Karalio
          M. de Breteuil
          Mr. le Chancelier
          Mr Chase
          M. de Vergennes
          Mr Todd
          Quy. what is become of the Post-Office Negn
          Chevr d’Osmont
          
          M. Lamy
          Made Chaumont
          Bonnefoy
          Hambourgh
          R Peters Esqr
          Turin
          Miss Davies
          Amelia Barry—
          M. Le Noir
          New Stove
          Dr Ingenhausz
        